      Case 2:19-cv-01946-RFB-DJA Document 5 Filed 12/03/19 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     VIVIAN E. MANIPON,                )                    Case No. 2:19-cv-01946-RFB-DJA
10                                     )
                                       )
11                     Plaintiff,      )
                                       )
12   vs.                               )                    STIPULATION OF EXTENSION OF
                                       )                    TIME FOR DEFENDANT EQUIFAX
13                                     )                    INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC; )
     AMERICAN HONDA FINANCE CORP,                           FILE ANSWER
14                                     )
                                       )
                       Defendants.     )                    FIRST REQUEST
15
                                       )
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
20
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
21
     move or otherwise respond to the Complaint in this action is extended from December 3, 2019
22
     through and including December 17, 2019. The request was made by Equifax so that it can have
23

24   an opportunity to collect and review its internal files pertaining to the allegations in the Complaint,

25   and Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.

26          Respectfully submitted, this 3rd day of December, 2019.
27

28
     Case 2:19-cv-01946-RFB-DJA Document 5 Filed 12/03/19 Page 2 of 3



 1   CLARK HILL PLLC                              No opposition
 2   By: /s/                                       /s/
     Jeremy J. Thompson                           David H. Krieger, Esq.
 3   Nevada Bar No. 12503                         Nevada Bar No. 9086
     3800 Howard Hughes Pkwy,                     HAINES & KRIEGER, LLC
 4
     Suite 500                                    8985 S. Eastern Ave., Suite 350
 5   Las Vegas, NV 89169                          Henderson, NV 89123
     Tel: (702) 862-8300                          Phone: (702) 880-5554
 6   Fax: (702) 862-8400                          Fax: (702) 385-5518
     Email: jthompson@clarkhill.com               Email: dkrieger@hainesandkrieger.com
 7
     Attorney for Defendant Equifax Information   Matthew I. Knepper, Esq.
 8
     Services LLC                                 Nevada Bar No. 12796
 9                                                Miles N. Clark
                                                  Nevada Bar No. 13848
10                                                Shaina R. Plaksin
11                                                Nevada Bar No. 13935
                                                  KNEPPER & CLARK LLC
12                                                5510 So. Fort Apache Rd., Suite 30
                                                  Las Vegas, NV 89148
13                                                Phone: (702) 856-7430
                                                  Fax: (702) 447-8048
14                                                Email: matthew.knepper@knepperclark.com
15                                                Email: miles.clark@knepperclark.com
                                                  Email: shaina.plaksin@knepperclark.com
16
                                                  Attorneys for Plaintiff
17

18

19

20   IT IS SO ORDERED:

21
     __________________________
22   United States Magistrate Judge
23          December 5, 2019
     DATED: __________________
24

25

26
27

28
     Case 2:19-cv-01946-RFB-DJA Document 5 Filed 12/03/19 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 3rd day of
 3
     December, 2019, via CM/ECF, upon all counsel of record:
 4
     David H. Krieger, Esq.
 5
     Haines & Krieger, LLC
 6   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
 7   dkrieger@hainesandkrieger.com

 8
     Matthew I. Knepper, Esq.
 9
     Miles N. Clark
10   Shaina R. Plaksin
     Knepper & Clark LLC
11   5510 So. Fort Apache Rd., Suite 30
     Las Vegas, NV 89148
12   matthew.knepper@knepperclark.com
     miles.clark@knepperclark.com
13
     shaina.plaksin@knepperclark.com
14

15

16                                                By: /s/ Joyce Ulmer
                                                  AN EMPLOYEE OF CLARK HILL, PLLC
17

18

19

20
21

22

23

24

25

26
27

28

                                                    -3-
